                                        1     SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
                                              LAW OFFICES OF SELWYN D. WHITEHEAD
                                        2     4650 Scotia Avenue
                                              Oakland, CA 94605
                                        3     Tel: (510) 632-7444
                                              Fax: (510) 856-5180
                                        4     Email: selwynwhitehead@yahoo.com

                                        5     JULYN M. PARK (CSB No. 213429)
                                              DEIRDRE M. DIGRANDE (CSB No. 199766)
                                        6     LOCKHART PARK, LLP
                                              4655 Old Ironsides Drive, Suite 250
                                        7     Santa Clara, CA 95054-1854
                                              Tel: (408) 416-2929
                                        8     Fax: (855) 368-1020
LAW OFFICES OF SELWYN D. WHITEHEAD




                                              Email: jpark@lockhartpark.com
                                        9             ddigrande@lockhartpark.com

                                       10     Attorneys for Creditors
                                              JEFF HANNA and AMALIA HANNA
                                       11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                       12                                UNITED STATES BANKRUPTCY COURT
                                       13                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                       14                                            SAN JOSE DIVISION
                                       15
                                       16     In re:                                              Bk. Case No. 20-50469-SLJ

                                       17     MORDECHAI KOKA,                                     Chapter 11

                                       18                 Debtor.                                 NOTICE OF HEARING ON THE MOTION
                                                                                                  OF CREDITORS JEFF AND AMALIA
                                       19                                                         HANNA FOR APPOINTMENT OF A
                                       20                                                         LIQUIDATING CHAPTER 11 TRUSTEE
                                                                                                  PURSUANT TO 11 U.S.C. § 1104(a) AND
                                       21                                                         FRBP 2007.1(a) AND 9014; CERTIFICATE
                                                                                                  OF SERVICE
                                       22
                                                                                                  HEARING:
                                       23                                                         Date:     August 3, 2021
                                       24                                                         Time:     2:00 p.m.
                                                                                                  Location: Videoconference/Teleconference
                                       25                                                         Judge:    The Hon. Stephen L. Johnson

                                       26
                                                       TO THE HONORABLE STEPHEN L. JOHNSON, JUDGE OF THE UNITED
                                       27     STATES BANKRUPTCY COURT DEBTOR MORDECHAI KOKA, HIS COUNSEL,
                                       28     AND ALL PARTIES IN INTEREST AND THEIR COUNSEL OF RECORD:
                                                                                                -1-
                                                 NOTICE OF HEARING ON THE MOTION OF CREDITORS JEFF AND AMALIA HANNA FOR APPOINTMENT OF LIQUIDATING
                                                                                                          CHAPTER 11 TRUSTEE; CERTIFICATE OF SERVICE
                                     Case:   20-50469 Doc# 191 Filed: 07/08/21 Entered: 07/08/21 17:44:26 KOKA//CASE           Page 1 of   4
                                                                                                                                         NO.: 20-50469
                                        1             Creditors Jeff Hanna and Amalia Hanna (“the Hannas”), by and through their counsel of

                                        2     record, hereby move the Court for the appointment of a liquidating Chapter 11 trustee pursuant

                                        3     to 11 U.S.C. § 1104(a) and Rules 2007.1(a) and 9014 of the Federal Rules of Bankruptcy

                                        4     Procedure. Cause exists for, and the interests of creditors would be served by, such an

                                        5     appointment for the reasons set forth below

                                        6             PLEASE TAKE NOTICE that on August 3, 2021 at the hour of 2:00 P.M. or as soon
                                              thereafter as they may be heard, creditors JEFF AND AMALIA HANNA (hereinafter, “The
                                        7
                                              Hannas” or “the Creditors”) through their counsel of record via Tele/Videoconference shall
                                        8
                                              appear before the Honorable Stephen L. Johnson, Bankruptcy Judge, for the United States
LAW OFFICES OF SELWYN D. WHITEHEAD




                                        9
                                              Bankruptcy Court for the Northern District of California, San Jose Division, or before any other
                                       10     bankruptcy judge who may be sitting in his place and stead and shall then and there move the
                                       11     Court for the appointment of a liquidating Chapter 11 trustee to act as the fiduciary of the
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                       12     Bankruptcy Estate of debtor Mordechai Koka (hereinafter, “the Debtor”) pursuant to 11 U.S.C.

                                       13     § 1104(a) and Rules 2007.1(a) and 9014 of the Federal Rules of Bankruptcy Procedure a copy of
                                              which was filed with this court and severed upon all Interested Parties on July 7, 2021 as Dkt.
                                       14
                                              No. 190;
                                       15
                                                         AT WHICH TIME AND PLACE YOU MAY APPEAR AS YOU SEE FIT
                                       16
                                                      PLESAE TAKE FURTHER NOTICE that notwithstanding the location of the hearing
                                       17
                                              set forth above, Paragraph 9 of General Order 38 (Sixth Amended) provides that “[u]nless
                                       18
                                              otherwise ordered by the presiding judge, all notices of any motion or application filed with the
                                       19     court and served on any party which sets a hearing date for the motion or application must state
                                       20     that the hearing will not be conducted in the presiding judge’s courtroom but instead will
                                       21     be conducted by telephone or video, and include the following language: ‘All interested parties

                                       22     should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information about
                                              court operations during the COVID-19 pandemic. The Bankruptcy Court’s website
                                       23
                                              provides information regarding how to arrange a telephonic or video appearance. If you have
                                       24
                                              any questions regarding how to appear at a court hearing, you may contact the Bankruptcy Court
                                       25     by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.’”
                                       26     See https://www.canb.uscourts.gov/sites/default/files/generalorders/SixthAmendedGO38
                                       27     March521corrected.pdf.

                                       28     ///
                                                                                                -2-
                                                 NOTICE OF HEARING ON THE MOTION OF CREDITORS JEFF AND AMALIA HANNA FOR APPOINTMENT OF LIQUIDATING
                                                                                                          CHAPTER 11 TRUSTEE; CERTIFICATE OF SERVICE
                                     Case:   20-50469 Doc# 191 Filed: 07/08/21 Entered: 07/08/21 17:44:26 KOKA//CASE           Page 2 of   4
                                                                                                                                         NO.: 20-50469
                                        1             PLEASE TAKE FURTHER NOTICE that pursuant to Bankruptcy Local Rule 9014-
                                        2     1(c)(1), any opposition shall be filed and served on the initiating party at least fourteen (14)

                                        3     days prior to the hearing on the Motion. Any opposition must set forth all relevant facts and any
                                              relevant legal authority, must be supported by affidavits or declarations that conform to the
                                        4
                                              provisions of Bankruptcy Local Rule 9013-1(d), and must be filed with the Bankruptcy Court
                                        5
                                              and served on counsel for The Hannas: Selwyn D. Whitehead, Esq. LAW OFFICES OF
                                        6     SELWYN D. WHITEHEAD, 4650 Scotia Avenue, Oakland, CA 94605 and Deirdre M.
                                        7     Digrande, Esq. LOCKHART PARK, LLP, 4655 Old Ironsides Drive, Suite 250 Santa Clara,
                                        8     CA 95054-1854
LAW OFFICES OF SELWYN D. WHITEHEAD




                                        9             PLEASE TAKE FURTHER NOTICE that if there is not a timely opposition to the
                                              motion, the court may enter an order granting the requested relief by default.
                                       10
                                       11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                       12             Dated: July 8, 2021             Respectfully submitted by,

                                       13                                             LAW OFFICES OF SELWYN D. WHITEHEAD
                                       14
                                                                                      By:     /s/ Selwyn D. Whitehead
                                       15                                                     SELWYN D. WHITEHEAD
                                                                                              Attorneys for Creditors
                                       16                                                     JEFF HANNA and AMALIA HANNA
                                       17
                                       18
                                       19

                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                                -3-
                                                 NOTICE OF HEARING ON THE MOTION OF CREDITORS JEFF AND AMALIA HANNA FOR APPOINTMENT OF LIQUIDATING
                                                                                                          CHAPTER 11 TRUSTEE; CERTIFICATE OF SERVICE
                                     Case:   20-50469 Doc# 191 Filed: 07/08/21 Entered: 07/08/21 17:44:26 KOKA//CASE           Page 3 of   4
                                                                                                                                         NO.: 20-50469
                                        1
                                                                               CERTIFICATE OF SERVICE
                                        2
                                              I, Selwyn D. Whitehead the undersigned, declare:
                                        3            I am employed in the City of Oakland, County of Alameda, California. I am over the age
                                        4     of 18 years and not a party to this action. My business address is 4650 Scotia Avenue Oakland,
                                              CA 94605. On the date stated below, I served the following document(s):
                                        5
                                                  1.    NOTICE OF HEARING ON THE MOTION OF CREDITORS JEFF AND
                                        6     AMALIA HANNA FOR APPOINTMENT OF A LIQUIDATING CHAPTER 11
                                              TRUSTEE PURSUANT TO 11 U.S.C. § 1104(a) AND FRBP 2007.1(a) AND 9014; AND,
                                        7         2.    THIS CERTIFICATE OF SERVICE
                                        8
                                              on each party listed below requesting or requiring special notice in the manner or manners
LAW OFFICES OF SELWYN D. WHITEHEAD




                                        9     described below:

                                       10     VIA THE COURT’S ECF SYSTEM (NOTICE OF ELECTRONIC FILING-NEF) ONLY:
                                              • Jared A. Day jared.a.day@usdoj.gov, ankey.to@usdoj.gov
                                       11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                              • Deirdre M. Digrande ddigrande@lockhartpark.com
                                       12     • Arasto Farsad farsadecf@gmail.com, farsadecf@ecf.courtdrive.com
                                              • David S. Hoffman dshoffmanesq@aol.com
                                       13     • Kelly Marie Kaufmann bknotice@mccarthyholthus.com,
                                              kraftery@ecf.courtdrive.com
                                       14     • Brent D. Meyer brent@meyerllp.com
                                              • Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
                                       15     • Edward A. Treder ndcaecf@BDFGroup.com
                                       16     • Nancy Weng nancy@farsadlaw.com
                                              • Selwyn D. Whitehead selwynwhitehead@yahoo.com
                                       17     • Craig V Winslow craig@cvwlaw.com
                                              • Lars T. Fuller Fullerlawfirmecf@aol.com, Larsfullerecf@aol.com
                                       18     • Christopher Hayes chayestrustee@gmail.com, ecf.alert+Hayes@titlexi.com
                                              • Christopher M. McDermott ecfcanb@aldridgepite.com,
                                       19     CMM@ecf.inforuptcy.com
                                       20             I am readily familiar with the business practices of the Law Offices of Selwyn D.
                                       21     Whitehead, for the collection and processing of correspondence for mailing with the United
                                              States Postal Service and that correspondence is deposited with the United States Postal Service
                                       22     that same day in the ordinary course of business by placing a true copy thereof enclosed in a
                                              sealed envelope via postage pre-paid, regular first class mail and/or electronic service via
                                       23     personal or business email and/or via the Court’s ECF System.
                                       24             I declare under penalty of perjury that the foregoing is true and correct. Executed this 8th
                                       25     day of July 2021 at Oakland, Alameda County, California.

                                       26                                                             /s/ Selwyn D. Whitehead, Esq.
                                                                                                      SELWYN D. WHITEHAD, ESQ.
                                       27
                                       28
                                                                                                -4-
                                                 NOTICE OF HEARING ON THE MOTION OF CREDITORS JEFF AND AMALIA HANNA FOR APPOINTMENT OF LIQUIDATING
                                                                                                          CHAPTER 11 TRUSTEE; CERTIFICATE OF SERVICE
                                     Case:   20-50469 Doc# 191 Filed: 07/08/21 Entered: 07/08/21 17:44:26 KOKA//CASE           Page 4 of   4
                                                                                                                                         NO.: 20-50469
